TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00409-CV




                                     In the Matter of M.C.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-24,218, HONORABLE WILLIAM D. KING, JUDGE PRESIDING



                            MEMORANDUM OPINION


               M.C. appeals from a judgment of a trial court that he had engaged in delinquent

conduct by knowingly or intentionally making abusive or harassing statements in a 911 telephone

call to a “public safety answering point” employee in violation of the Texas Penal Code. See Tex.

Pen. Code Ann. § 42.061 (West 2003). In two points of error, M.C. challenges the legal and factual

sufficiency of the evidence. We affirm the trial court’s judgment.


                                             FACTS

               On February 11, 2004, after walking around in a classroom at school, M.C. picked

up the classroom telephone receiver and said, “I’m going to call 911.” The teacher and teacher’s

assistant both testified that M.C. then dialed three numbers, made a statement that his teacher was

killing or harming him, and hung up and left. The school’s associate principal testified that he

received a call from police dispatch notifying him of the 911 call and the number of the telephone
from which the call was made. He determined that the phone number was that of the phone in the

classroom where M.C. made the call. He then notified the school resource officer, who testified that

he confirmed with the dispatcher that they received a 911 call. At the hearing, in response to

questioning from M.C.’s attorney, the officer confirmed that he got the phone number from which

the 911 call originated from the dispatcher, who got it from the “911 operator.”

                M.C. appeals on the ground that the evidence is legally and factually insufficient to

support the conclusion that the phone call was made to a “public safety answering point” employee

within the statute.


                                             ANALYSIS

                Evidence is legally sufficient if, in view of the evidence in a light most favorable to

the finding, any rational trier of fact could have found the elements of the offense proven beyond a

reasonable doubt. In re M.S., 940 S.W.2d 789, 791-92 (Tex. App.—Austin 1997, no writ).

Evidence is factually insufficient if, in view of the evidence in a neutral light, it is so weak as to be

clearly wrong and manifestly unjust. In re J.D.P., 85 S.W.3d 420, 422-23 (Tex. App.—Fort Worth

2002, no pet.). The reviewing court gives due deference to the fact finder’s determinations and finds

factual insufficiency only where necessary to prevent manifest injustice. Id. at 423.

                M.C. was found to have violated Texas Penal Code section 42.061, which provides:


        (a) In this section “9-1-1 service” and “public safety answering point” or “PSAP”
            have the meaning assigned by Section 772.001, Health and Safety Code.

        (b) A person commits an offense if the person makes a telephone call to 9-1-1 when
            there is not an emergency and knowingly or intentionally:



                                                   2
                 (1) remains silent; or

                 (2) makes abusive or harassing statements to a PSAP employee.


Tex. Pen. Code Ann. § 42.061. A “public safety answering point” is a communications

facility that:


        (A) is operated continuously;

        (B) is assigned the responsibility to receive 9-1-1 calls and, as appropriate, to
            dispatch emergency response services directly or to transfer or relay emergency
            9-1-1 calls to other public safety agencies;

        (C) is the first point of reception by a public safety agency of a 9-1-1 call; and

        (D) serves the jurisdictions in which it is located or other participating jurisdictions.


Tex. Health & Safety Code Ann. § 772.001(13) (West 2003).

                   M.C. contends that the evidence was factually and legally insufficient to support the

conclusion that M.C. placed a call to a person identified in the statute. Based on the teacher’s

testimony that M.C., in the classroom and in her presence, said, “I’m going to call 911,” and the

teacher’s observation that “he punched three buttons,” a rational trier of fact could find that M.C.

made a 911 call. The school resource officer also testified that he got the telephone number from

which the call originated from the dispatcher who got it from the “911 operator” and that the call was

received by the communications facility that is “assigned the responsibility to receive 9-1-1 calls,”

and, more specifically, an employee of such facility. Id. A rational trier of fact could find that the

“911 operator” who received the call according to the testimony of the officer is an employee of the

facility that is “assigned the responsibility to receive 9-1-1 calls.” Id. Thus, viewing the evidence

                                                     3
in a light favorable to the finding, a rational trier of fact could find that the harassing phone call was

made to a “public safety answering point” employee. Thus, the evidence was legally sufficient.

                The evidence was also not so weak as to be clearly wrong. On the contrary, based

on the testimony of the officer, a fact finder could conclude that M.C.’s harassing 911 phone call was

made to a “public safety answering point” employee. Giving due deference to the fact finder’s

determination, we cannot say that the evidence was factually insufficient.


                                           CONCLUSION

                Because we conclude that the evidence was legally and factually sufficient to support

the trial court’s finding that the call was made to a “public safety answering point” employee, we

overrule M.C.’s points of error and affirm the judgment.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: June 23, 2005




                                                    4